DETAILED ACTION
This office action is in response to RCE on 05/20/2021. Claims 1-4 and 10-11 have been amended Claims 1 – 11 are pending on this application.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Bacrania et al. U.S. patent No. 4,982,194.
Fig. 4 of Bacrania et al. discloses a sample and hold circuit comprising: an input terminal (Vin terminal) configured to provide an analog input signal (Vin); a capacitive digital to analog converter (SW2, Cn-1C...C1A) having a CDAC control input (control input of switches SW2), and comprising : switches (SW2 switches) controlled by the CDAC control input (control input of switches SW2); capacitors (Cn-1C...C1A) connected in parallel having first and second terminals (first and second terminals of capacitors Cn-1C..C1A) and configured to sample the analog input signal (Vin); a ground (Ground) coupled to the first terminals of the plurality of capacitors (capacitors Cn-1C..C1A), wherein the ground (Ground) is configured to reset (reset to ground in Fig. 5) the capacitors (capacitors Cn-1C..C1A) after a the sampling of the analog input signal (Fig. 4); a comparator (comparator in Fig. 4 and Fig. 5) having a first comparator input (first input of comparator) coupled to the second terminals of the plurality of capacitors (capacitors Cn-1C..C1A), a second comparator input coupled to a bias voltage source (Ground voltage source), and a comparator output (output of comparator), wherein the comparator output (output of comparator) provides a digital signal (digital signal output from comparator in Fig. 1) representing the analog input signal (Vin); a successive approximation register (SAR) having a first input coupled to the comparator output (input of SAR from comparator in Fig. 1) that receives and stores the digital signal (store digital signal of SAR in Fig. 1), a second input that 
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: when the CDAC capacitors are reset, the second comparator input is directly coupled to the comparator output through a comparator switch. 
With respect to claim 2, in addition to other elements in the claim, prior art considered individual or combination does not teach: wherein, when the capacitors are reset to ground, the second comparator input is directly coupled to the comparator output through a comparator switch. 
With respect to claim 4, in addition to other elements in the claim, prior art considered individual or combination does not teach:  when the capacitors are reset, the second comparator input is directly coupled to the comparator output through a comparator switch
With respect to claim 5, in addition to other elements in the claim, prior art considered individual or combination does not teach: wherein when the capacitors are reset to ground, the second comparator input is directly coupled to the comparator output through a comparator switch.
With respect to claim 10, in addition to other elements in the claim, prior art considered individual or combination does not teach: responsive to the capacitors being reset, the second comparator input is directly coupled to the comparator output through a comparator switch.
With respect to claim 11, in addition to other elements in the claim, prior art considered individual or combination does not teach: when the capacitors are reset, the second comparator input is directly coupled to the comparator output through a comparator switch.


Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

05/28/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845